Citation Nr: 1749389	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include lung scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript is of record. 

In April 2014 and February 2015, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of his pulmonary disorder.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for a pulmonary disorder is again remanded for further development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran has indicated that there are outstanding treatment records. In a November 2016 Correspondence, the Veteran noted that the VA was searching for service treatment records within the wrong time period. The Veteran reported that the appropriate dates which the VA must look to is from July 1974 through October 1976, and that he was treated at Fort Greely. Accordingly, efforts must be made to obtain treatment records from July 1974 through October 1976 from Bassett Army Community Hospital at Ft. Wainwright, Alaska, JBER Hospital at Joint Base Elmendorf-Richardson, Alaska, and/or Fort Greely, Alaska. See May 2014 VA 22-4142 Form; November 2016 Veteran Correspondence.

Further, requests for the Veteran's treatment records from JBER Hospital was sent to Elmendorf AFB, Release of Information Office, 5955 Zeamer Ave., Anchorage, AK 99506. See VA Forms 21-8359, dated June 25, 2015, December 1, 2015, and December 29, 2015. On January 8, 2016, a response was received stating that the records could not be located because they belong to Elmendorf Air Force Base 3 RD MG (907) 580-5841 Fax 580-2120. However, it does not appear that a subsequent request was made for the records. This must be accomplished on remand.

As this case is being remanded, the RO should make another attempt to retrieve private treatment records from UMC pertaining to injuries the Veteran sustained in June 2013.

Finally, an addendum medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding service treatment records (to include, but not limited to, clinical records) dating from July 1974 through October 1976 pertaining to treatment at Bassett Army Community Hospital at Ft. Wainwright, Alaska; JBER Hospital at Joint Base Elmendorf-Richardson, Alaska; and at Fort Greely, Alaska, for frostbite injuries. This request may be made through the National Personnel Records Center (NPRC) and/or any other channel deemed appropriate. As noted above, a January 8, 2016, response stated that JBER Hospital records belong to Elmendorf Air Force Base 3 RD MG (907) 580-5841 Fax 580-2120.

2. Obtain the Veteran's VA treatment records from the Las Vegas VAMC dating from September 2016 forward.

3. Make appropriate efforts to obtain private treatment records from UMC pertaining to hospitalization for injuries sustained in a June 2013 MVA. See May 2014 VA Form 21-4142.

4. Then, obtain a VA medical opinion as to whether it is at least as likely as not that any pulmonary disorder that has been present since August 2010 had its clinical onset during active service or is related to any disease, event, or injury during service, to include exposure to extreme cold temperatures. See X-ray dated June 16, 2014 showing resolution of left lung pleural effusion and infiltrates since 2013; Computed tomography (CT) dated February 23, 2014, showing a 0.3 cm RML pulmonary nodule; Computed tomography (CT) dated February 3, 2011, showing slight accentuation of interstitial markings probably post-inflammatory at the lung bases with minimal pleural thickening at the right posterior costophrenic angle.

The examiner is directed to take into consideration the Veteran's lung scarring, reported shortness of breath, and history of bronchitis all of which existed prior to his June 2013 motor vehicle accident.

The entire claims file must be reviewed and the examiner must provide a complete explanation in support of the opinion.

5. Then, review the claims file and ensure that all requested development actions have been completed in full. If the VA opinion does not adequately respond to the above instructions, or is otherwise inadequate, it must be returned to the clinician for corrective action.

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




